Order of Special Term unanimously modified insofar as it granted a stay against the corporation from proceeding with the arbitration and the motion in respect to the corporation denied and, as so modified, affirmed, with $20 costs and disbursements to respondents-appellants. The corporation is bound by the preineorporation agreement (Morgan v. Bon Bon Go., 222 N. Y. 22, 27; Jermyn v. Searing, 225 N. Y. 525, 538; Matter of Super Trading Co., 22 F. 2d 480, 482). The issues proposed are arbitrable. (Martocci v. Martocci, 42 N. Y. S. 2d 222, affd. 266 App. Div. 840; Matter of Carl [Weissman], 263 App. Div. 887.) Matter of Allied Fruit & Extract Co. (243 App. Div. 52) must be read in the light of the affirmance in this court of the Special Term in Martocci v. Martocci (supra). Settle order on notice. Present — • Peck, P. J., Dore, Van Voorhis and Breitel, JJ.